State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: August 18, 2016                   D-47-16
________________________________

In the Matter of ANONYMOUS, an
   Applicant for Admission to               MEMORANDUM AND ORDER
   the Bar.
________________________________


Calendar Date:   June 23, 2016

Before:   McCarthy, J.P., Garry, Egan Jr., Rose and Lynch, JJ.

                             __________


Per Curiam.

      Applicant passed the July 2014 New York State bar exam and
the State Board of Law Examiners certified him for admission to
this Court (see Rules of Ct of Appeals [22 NYCRR] § 520.7). This
Court's Committee on Character and Fitness has completed its
investigation of applicant's application for admission, including
a personal interview of applicant (see Rules of App Div, 3d Dept
[22 NYCRR] § 805.1).

      Applicant resides and works in Florida. He graduated from
college (in 2008) and law school (in 2013) in Florida. Applicant
has disclosed a 2004 arrest for drinking in public, a 2008 arrest
for driving under the influence and marihuana possession, a 2009
arrest for driving under the influence, and a 2011 arrest for
driving under the influence, the latter resulting in applicant's
felony conviction in Florida in May 2013. Applicant confirms
that, as a result of his felony conviction, he is ineligible to
apply for admission in Florida until his civil rights can be
restored in that state, i.e., May 2019 (see Rules of the Supreme
Court of Florida 2-13.3).

      We conclude that applicant does not presently possess the
character and general fitness requisite for an attorney and
counselor-at-law and we therefore deny the application (see
Judiciary Law § 90 [1] [a]).

      McCarthy, J.P., Garry, Egan Jr., Rose and Lynch, JJ.,
concur.
                        -2-                  D-47-16

ORDERED that the application for admission is denied.



                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court